DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered. 
Response to Arguments
Applicant argues in the response filed 08/26/2026 that the amendments with respect to the different angles of the first and second end regions are selected to change a blood flow rate would overcome the prior art rejections with respect to Evard in view of Chanduszko, Johnson in view of Evard, and Bailey in view of Evard and Chanduszko. The previous prior art rejections have been withdrawn. 
New rejections with respect to Brenneman ‘985 as modified by Evard and McNamara as modified by Brenneman ‘944 have been made below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 states that a medical device comprising a septal occluder can be coupled the middle region of the device where claim 1 states that “different angles of the first and second end regions are selected to change a blood flow rate through the passage defined by the lumen to change a coefficient of discharge of the device.” Paragraph 54 of the present application states “angles may be chosen to control flow rate when device is utilized as a shunt”. It would seem that the scope of the scope of the claim is narrowed by the amendment to be a shunt, and not an occluder, since there is a blood flow rate through the passage. There is no support that the different angles can be selected to change a blood flow rate for an occluder. Therefore, claim 18 is rendered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase “the medical device comprises at least one of a septal occluder…”  renders the claim indefinite. Claim 18 is dependent off of claim 1 which claims a flow rate through the passage. It is unclear how an occluder can be positioned within the passage while still allowing a flow rate. For examination purposes, the option of the medical device being a septal occluder will be interpreted to be removed from the scope of the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2007/0249985 to Brenneman (herein Brenneman ‘985) in view of U.S. Patent 6,616,675 to Evard.
As to claim 1, Brenneman ‘985 discloses a device capable of providing a passage between a first heart chamber and second heart chamber (paragraph 8) the device (device as seen in figure 30, 34), comprising a middle region (110, figure 31) having a first and second ends (figure 30), a lumen extending therethrough (94, figure 30, paragraph 67) and a longitudinal axis with the lumen (figure 30), a first end region (region comprising 95, 96) coupled to the first end, the first end region configured to be delivered in the first heart chamber in a compressed delivery state (paragraph 9, 51) and to transition to a deployed state therein (paragraph 50,51), the first end region configured to be selectively deformable by a first force (paragraph 50, the balloon can provide the first force) such that selected portions (95, 96) of the first end region are expandable to different angles relative to the longitudinal axis (figure 30, paragraph 70,71), a second end region (region comprising 97,98) coupled to the second end, the second end region configured to be delivered in the second heart chamber in a compressed delivery state (paragraph 9, 51) and to transition to a deployed state therein (paragraph 50, 51), the second end region configured to be selectively deformable by a second force (paragraph 50, the balloon can provide the second force, which can be a force applied to the second end region) such that selected portions (97,98) of the second end region are expandable to different angles relative to the longitudinal axis (figure 30, paragraph 70, 71), wherein the first and second end regions are configured to anchor the middle region within a heart wall between the first heart chamber and the second heart chamber (paragraph 50,51, the device is capable of being anchored in the heart between chambers), and the different angles of the first and second end region are selected to change a blood flow rate through the passage defined by the lumen to change a coefficient of discharge of the device (paragraph 84, the  capability to “fine tune” the flow rate can be applied based on the angles of the end regions in figure 30, where the angles as seen in figure 30 will adjust the discharge).
If, however, it would not be known that the device of Brenneman ‘985 can be used to provide passage between the first heart chamber and the second heart chamber, Evard teaches a similar device (device for openings formed in anatomical structures, abstract) where a shunt is provided between blood vessels (similar to Brenneman ‘985 ), or can be provided between heart chambers (col. 2 ll. 1-18), for the purpose of using similar structure to hold openings formed in similar anatomical structure in a desired alignment to form a passage such that fluid may pass therethrough. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the device of Brenneman ‘985 be used to provide passage between heart chambers as taught by Evard in order to using similar structure to hold openings formed in similar anatomical structure in a desired alignment to form a passage such that fluid may pass therethrough. 
As to claim 2, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the first and second regions comprise a plastically deformable material (paragraph 71).
As to claim 3, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the first and second regions are configured to transition from the compressed delivery state to the deployed state via different sized non-compliant balloons (paragraph 48). The different sized balloons are not positively claimed, just that the first and second regions are configured to transition via different sized balloons. The end regions of Brenneman ‘985 are capable of transitioning by different sized balloon. Evard further teaches that using different sized balloons is known (col. 11 ll. 10-45) to transition end regions in order to transition the end regions into the desired position. 
As to claim 4, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses at least one of the selected portions of the first and second regions are expandable to an angle between zero and 90 degrees relative to the longitudinal axis of the device (figure 30).
As to claim 5, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the first and second end regions comprise a plurality of support arms (16) extending from the middle region, the plurality of support arms coupled circumferentially along the outer edges of the middle region of the device (figure 4).
As to claim 6, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the first and second end regions are integrally formed with the middle region (figure 14), the first and second end regions and the middle region comprising a plurality of longitudinal struts interconnected by a plurality of circumferential sinusoidal struts (figure 14, the slots 42 of the stent of figure 14 can be used as the middle region and read on the longitudinal/ circumferential sinusoidal struts).
As to claim 7, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses at least one of the first or second end regions comprises at least one of a conical or bell shape (figure 13).
As to claim 8, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the middle region is configured to be adjusted from a first state having a first diameter to a second state having a second diameter different from the first diameter (paragraph 45).
As to claim 9, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the middle region comprises a plastically deformable material (paragraph 45). 
As to claim 10, Brenneman ‘985 as modified by Evard discloses the device above but is silent about the middle region comprises an expandable mesh tube. Evard teaches a similar devices with a middle region comprising an expandable mesh tube (col. 10ll. 25-36) for the purpose of using a similar structure of that can provide the desired shape of the middle segment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mesh tube of Evard in the middle region of Brenneman ‘985 in order for using a material that can provide the desired shape of the middle segment.
As to claim 11, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the second diameter is larger than the first diameter (figure 12). The stent as seen in figure 12 can be used in the embodiment of figure 30 where the clinch members have different sizes. 
As to claim 12, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the middle region is configured to be adjusted from the first state to the second state via an inflatable balloon catheter (24, paragraph 48).
As to claim 13, 14, with the device of Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the inflatable balloon catheter comprises a dog bone shape, a quadrilateral dog bone shape (figure 10).
As to claim 19, Brenneman ‘985 and Evard above, Brenneman ‘985 discloses the first the chamber is a left atrium and the second heart chamber is a right atrium, and wherein the device is configured to permit blood flow through the passage between the left atrium and the right atrium (the device is capable of being positioned in the right and left atrium and permit blood flow). The claim is a device claim and therefore cannot positively claim the chambers of the heart. Evard teaches that a structure can be used in the heart or vasculature. The device of Brenneman ‘985 is capable of being positioned between the left atrium and right atrium.
Claims 1-9, 12, 15, 17-21 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2013/0178784 to McNamara in view of U.S Patent Publication  2008/0171944 to Brenneman (herein Brenneman ‘944).
As to claim 1, McNamara discloses a device for providing a passage between a first heart chamber and second heart chamber (paragraph 9) the device (201 as seen in embodiments  figures 4, 6, 7), comprising a middle region (middle portion of 203, figure 4) having a first and second ends (figure 4), a lumen extending therethrough (lumen where 401 extends, figure 4, paragraph 92) and a longitudinal axis with the lumen (figure 4), a first end region (left side of 201, as seen in figure 4) coupled to the first end, the first end region configured to be delivered in the first heart chamber in a compressed delivery state (paragraph 86, 95) and to transition to a deployed state therein (as seen in figure 4), the first end region configured to be selectively deformable by a first force (from the balloon, paragraph 95) such that selected portions (405) of the first end region are expandable to angles relative to the longitudinal axis (figure 4) and maintained (paragraph 92, the body can be plastically deformed), a second end region (right side of 201) coupled to the second end, the second end region configured to be delivered in the second heart chamber in a compressed delivery state (paragraph 86, 95) and to transition to a deployed state therein (as seen in figure 4), the second end region configured to be selectively deformable by a second force (from the balloon, the second force can be the forced applied to the right side, paragraph 93,956)  such that selected portions (405) of the second end region are expandable to angles relative to the longitudinal axis (figure 4) and maintained (paragraph 92, the body can be plastically deformed), wherein the first and second end regions are configured to anchor the middle region within a heart wall between the first heart chamber and the second heart chamber (figure 2) but is silent about the selected portions of the first and second regions are expandable to different angels relative to the longitudinal axis and the different angles of the first and second end region are selected to change a blood flow rate through the passage defined by the lumen to change a coefficient of discharge of the device. However, McNamara does disclose the optimal blood rate through the device is desired, will have a predetermined rate, and can be adjusted (paragraph 12, 13, 97).  
Brenneman ‘944 teaches a similar device (shunt for pulmonary diseases, abstract) having selected portions of the first and second end regions (255’, figure 11c) configured to be expandable to different angles relative to the longitudinal axis, where the different angles of the first and second end region are selected to change a blood flow rate through the passage defined by the lumen to change a coefficient of discharge of the device (figure 11c, paragraph, 73, 74, 77) for the purpose of providing different properties of the device based on specific parameters of the patient and tissue that will optimize the blood flow rate. It would have been obvious to one of ordinary skill in the art before the effective filing date to allow the selected portions of the first and second end regions of McNamara to be selectively deformable to different angles that can change blood flow rate there through as taught by Brenneman ‘944 in order for providing different properties of the device based on specific parameters of the patient and tissue that will optimize the blood flow rate.
As to claim 2, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the first and second regions comprise a plastically deformable material (paragraph 84, 89, 92).
As to claim 3, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the first and second regions are configured to transition from the compressed delivery state to the deployed state via different sized non-compliant balloons (paragraph 94, 96). The different sized balloons are not positively claimed, just that the first and second regions are configured to transition via different sized balloons. The end regions of McNamara are capable of transitioning being different sized balloon based on being expanded from a balloon catheter. 
As to claim 4, with the device of McNamara and Brenneman ‘944 above, Brenneman ‘944 further teaches at least one of the selected portions of the first and second regions are expandable to an angle between zero and 90 degrees relative to the longitudinal axis of the device (figure 11c).
As to claim 5, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the first and second end regions comprise a plurality of support arms (205) extending from the middle region, the plurality of support arms coupled circumferentially along the outer edges of the middle region of the device (figure 9).
As to claim 6, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the first and second end regions are integrally formed with the middle region (paragraph 88,89), the first and second end regions and the middle region comprising a plurality of longitudinal struts interconnected by a plurality of circumferential sinusoidal struts (figure 8a, the stent as seen can be used as the middle region and read on the longitudinal/ circumferential sinusoidal struts).
As to claim 7, with the device of McNamara and Brenneman ‘944 above, McNamara discloses at least one of the first or second end regions comprises at least one of a conical or bell shape (figure 12,13).
As to claim 8, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the middle region is configured to be adjusted from a first state having a first diameter to a second state having a second diameter different from the first diameter (paragraph 97-100).
As to claim 9, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the middle region comprises a plastically deformable material (paragraph 11, 89). The stent, which can read on the middle region can be plastically deformed. 
As to claim 12, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the middle region is configured to be adjusted from the first state to the second state via an inflatable balloon catheter (paragraph 94,95).
As to claim 15, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the second diameter is smaller than the first diameter (paragraph 97-100).
As to claim 17, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the middle region of the device is configured to be coupled to a medical device to thereby anchor the medical device in the heart wall between the first heart chamber and the second heart chamber (401). Alternatively, the middle region will be capable of coupling to 1005, figure 10a-d).
As to claim 18, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the medical device comprises at least one of an open atrial septal shunt, a valve atrial septal shunt, a left atrial blood pressure sensor, or a blood pump (paragraph 73, 110,11 the device can be one of the shunts as claimed).  
As to claim 19, with the device of McNamara and Brenneman ‘944 above, McNamara discloses the first the chamber is a let atrium and the second heart chamber is a right atrium, and wherein the device is configured to permit blood flow through the passage between the left atrium and the right atrium (figure 1,2).
As to claim 20, McNamara discloses a method for providing a passage between a first heart chamber and a second heart chamber (paragraph 9, 81, 83) the method comprising selecting a device having a first end region (left side of 201), a second end region (right side of 201), and a middle region (middle portion of 203, figure 4) extending between the first and second end regions (figure 4) the middle region having a lumen configured to provide the passage between the first heart chamber and the second heart chamber (figure 4, paragraph 92), delivering the device in a compressed delivery state within a heart wall of a patient such that the first end region is disposed within the first heart chamber (paragraph 86, figure 2), the second end region is disposed within the second heart chamber (paragraph 86, figure 2), and the middle region is positioned within the heart wall (figure2), expanding the first end region from the compressed delivery state to an expanded state (paragraph 86, 94, 95), expanding the second end region from the compressed delivery state to an expanded state (paragraph 86, 94, 95) thereby providing the passage through the lumen of the middle region between the first heart chamber and the second heart chamber (figure 2)  but is silent about the method step of the selected portions of the first and second regions are expanded to different angels relative to the longitudinal axis and the different angles of the first and second end region are selected to change a blood flow rate through the passage defined by the lumen to change a coefficient of discharge of the device. However, McNamara does disclose the optimal blood rate through the device is desired, will have a predetermined rate, and can be adjusted (paragraph 12, 13, 97).  
Brenneman ‘944 teaches a similar device and method (shunt for pulmonary diseases, abstract) having selected portions of the first and second end regions (255’, figure 11c) expand to different angles relative to the longitudinal axis, where the different angles of the first and second end region are selected to change a blood flow rate through the passage defined by the lumen to change a coefficient of discharge of the device (figure 11c, paragraph, 73, 74, 77) for the purpose of providing different properties of the device based on specific parameters of the patient and tissue that will optimize the blood flow rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of McNamara to selectively deform the selected portions of the first and second end regions of McNamara to different angles that will change a blood flow rate there through as taught by Brenneman ‘944 in order for providing different properties of the device based on specific parameters of the patient and tissue that will optimize the blood flow rate.
As to claim 21, with the method of McNamara and Brenneman ‘944 above, Brenneman ‘944 further teaches adjusting an angle of the first end region relative to the longitudinal axis of the devices, and adjusting an angle of the second end region relative to the longitudinal axis of the device to achieve a predetermined flowrate across the passage between the first heart chamber and the second heart chamber (paragraph 73, 74, 77). McNamara does disclose achieving a  predetermined flow rate (paragraph 12). Therefore the step of adjusting the angle as taught by Brenneman can achieve the predetermined flowrate of McNamara. 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0249985 to Brenneman (herein Brenneman ‘985) in view of U.S. Patent 6,616,675 to Evard as applied to claims 1-14, 19 above, and further in view of U.S. Patent Publication 2007/0299384 to Faul.
As to claim 16, Brenneman ‘985 as modified by Evard discloses the device above but is silent about the one or more sensors configured to measure blood flow through the passage. 
Faul teaches a similar device (shunt for cardiac and circulatory system, abstract) having a sensor (540, paragraph 35, 460 67, 68) configured to measure blood flow through the passage between the first heart chamber and the second heart chamber, and wherein the middle region is configured to be adjusted from the first state to the second state in response to the measured blood flow (paragraph 67, 68) for the purpose of providing real-time feedback of the condition of the patient who is being treated. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the sensors of Faul with the device of Brenneman ‘985 as modified by Evard in order for monitoring the health of the patient and to adjust the blood flow according to a specific medical intervention considered best for the patient providing real-time feedback of the condition of the patient who is being treated.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0178784 to McNamara in view of U.S Patent Publication  2008/0171944 to Brenneman (herein Brenneman ‘944) as applied to claims 1-9, 12, 15, 17-21 above, and further in view of U.S. Patent Publication 2007/0299384 to Faul.
As to claim 16, McNamara as modified by Brenneman ‘944 discloses the device above but is silent about the one or more sensors configured to measure blood flow through the passage. 
Faul teaches a similar device (shunt for cardiac and circulatory system, abstract) having a sensor (540, paragraph 35, 460 67, 68) configured to measure blood flow through the passage between the first heart chamber and the second heart chamber, and wherein the middle region is configured to be adjusted from the first state to the second state in response to the measured blood flow (paragraph 67, 68) for the purpose of providing real-time feedback of the condition of the patient who is being treated. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the sensors of Faul with the device of McNamara as modified by Brenneman ‘944 in order for monitoring the health of the patient and to adjust the blood flow according to a specific medical intervention considered best for the patient providing real-time feedback of the condition of the patient who is being treated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771